DETAILED CORRESPONDENCE
This is non-final office action is regarding application number 17/120,221, and the claims filed on 17 October 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of claims 1-3 in the reply filed on 17 October 2022 is acknowledged. Claims 1-21 are pending. Claims 4-15 are withdrawn from consideration. Claims 1-3 and 16-21 have been considered as follows.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains a paragraph number. See "[00 Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 16-17 and 21 are objected to because of the following informalities: 
Regarding claim 16, lines 8-9 contain a grammatical error. See "the one or more deviations the virtual three-dimensional model". For the purpose of examination, "the one or more deviations the virtual three-dimensional model" will be read as "the one or more deviations between the virtual three-dimensional model.
Regarding claim 17, line 1 contains a grammatical error. See "wherein comparing step comprises". It is recommended to amend "wherein comparing step comprises" to "wherein the comparing step comprises".
Regarding claim 21, the recitation of “and/or” in claim 21 is unclear. The term “and/or” is used to imply that either or both elements mentioned are involved. Therefore, it is unclear whether the claims require either the recorded location value, the recorded orientation value or both the location and orientation value. For the purpose of examination, “and/or” will be read as “.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3, filed on 03 August 2022, of copending Application No. 16/900,842 (‘842 hereinafter) (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Regarding Claim 1
‘842 recites a system for mass production of a robotic kitchen module (claim 1, line 1), comprising: 
a kitchen module frame for housing a robotic apparatus in an instrumented environment, the robotic apparatus having one or more robotic arms and one or more effectors, the one or more robotic arms including a share joint, the kitchen module having a set of robotic operable parameters for calibration verifications to an initial state for operation by the robotic apparatus (claim 1, lines 2-6); and 
one or more calibration actuators coupled to a respective one of the one or more robotic arms, each calibration actuator corresponding to an axis on x-y-z axes, each actuator in the one or more calibration three-degree actuators having at least three degrees of freedom, the one or more actuators comprising a first actuator for compensation of a first deviation on the x-axis, a second actuator for compensation of a second deviation on the y-axis, a third actuator for compensation of a third deviation on the z-axis, and a fourth actuator for compensation of a fourth deviation on rotational on x- rail (claim 1, lines 7-14); and 
a detector for detecting one or more deviations of the positions and orientations in one or more reference points in the original instrumented environment and a target instrumented environment thereby generating a transformational matrix, applying the one or more deviations to one or more minimanipulations by adding or subtracting to the parameters in the one or more minimanipulations (claim 1, lines 15-19).
Regarding Claim 2
‘842 recites the system of claim 1 (as discussed above in claim 2), 
wherein the detector comprises at least one probe (claim 2, lines 1-2).
Regarding Claim 3
‘842 recites the system of claim 2 (as discussed above in claim 2), 
wherein the kitchen module frame having a physical representation and a virtual representation, the virtual representation of the kitchen module frame being fully synchronized with the physical representation of the kitchen module frame (claim 3, lines 1-4).
This is a provisional statutory type double patenting rejection.

Claims 16-21 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 15-20, filed on 10 August 2021, of copending Application No. 17/399,045 (‘045 hereinafter) (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Regarding Claim 16
‘045 recites a robotic calibration method, executed by a processor (claim 15, line 1), comprising: 
receiving a virtual three-dimensional model of a first robotic kitchen (claim 15, line 2); 
sensing, by one or more sensors, a second robotic kitchen to produce a physical three-dimensional model in a second robotic kitchen (claim 15, lines 3-4); 
comparing the virtual three-dimensional model of the first robotic kitchen with the physical three-dimensional model in the second robotic kitchen to determine one or more deviations (claim 15, lines 5-6); 
computing a mathematical transformation based on the one or more deviations the virtual three-dimensional model of the first robotic kitchen with the physical three- dimensional model in the second robotic kitchen (claim 15, lines 7-9); and 
when executing a minimanipulation by a robot having one or more robotic arms, applying the transformation matrix to the robotic kitchen using a multi-axis gantry by adjusting one or more locations and one or more orientations to the one or more robotic arms, thereby the relative locations of the physical three-dimensional model in the second robotic kitchen have been modified to be the same as the virtual three-dimensional model of the first robotic kitchen (claim 15, lines 10-14).
Regarding Claim 17
‘045 recites the method of claim 16  (as discussed above in claim 16), 
wherein comparing step comprises comparing the virtual three-dimensional model of the first robotic kitchen with the physical three- dimensional model of the second robotic kitchen to determine one or more deviations between one or more virtual locations in one or more virtual markers of the first robotic kitchen and the one or more corresponding physical locations in one or more physical markers in the second robotic kitchen (claim 16, lines 1-5).
Regarding Claim 18
‘045 recites the method of claim 16 (as discussed above in claim 16), 
wherein the plurality of minimanipulations comprise a plurality of pre-planned joint state trajectories (JST) parameterized minimanipulations; and wherein each pre-planned joint state trajectories parameterized minimanipulation has been pre-tested and assigned a level of performance (claim 17, lines 1-4).
Regarding Claim 19
‘045 recites the method of claim 16 (as discussed above in claim 16), 
wherein the computing step of the mathematical transformation comprises computing a transformation matrix; and wherein the transformation matrix comprises a unique transformation matrix that includes one or more linear shifts and one or more rotational shifts of a robotic arm along or around the x-axis, y-axis, or z-axis (claim 18, lines 1-4).
Regarding Claim 20
‘045 recites the method of claim 16 (as discussed above in claim 16), 
wherein the transformation matrix is generated uniquely for each pair of the physical model and the virtual model, wherein the robot interacts inside an operational environment for each reference point in the mathematical transformation (claim 19, lines 1-3).
Regarding Claim 21
‘045 recites a computer-implemented method for calibrating a robotic apparatus (claim 20, lines 1-2), the method comprising: 
moving at least one element of the robotic apparatus from a predetermined start configuration until the at least one element of the robotic apparatus is in contact with a predetermined surface of an object (claim 20, lines 3-5); 
recording a location value and/or an orientation value of the surface of the object based on the contact with the surface of the object (claim 20, lines 6-7); 
comparing the recorded location value and/or the recorded orientation value with an expected location value and/or with an expected orientation value to determine a positional deviation and/or an orientational deviation (claim 20, lines 8-10); and 
storing the determined positional and/or orientational deviation in a transformation data set (claim 20, lines 11-12).
This is a provisional statutory type double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagai et al. (US 20140277722 A1 and Nagai hereinafter).
Regarding Claim 21
Nagai teaches a computer-implemented method for calibrating a robotic apparatus (see all Figs.; [0007]), the method comprising: 
moving at least one element of the robotic apparatus from a predetermined start configuration until the at least one element of the robotic apparatus is in contact with a predetermined surface of an object (see Figs. 1-2 and 7A-7B, tool 120 and jig 50; [0007], [0031]-[0032] and [0038]-[0041]); 
recording a location value (see [0007], [0031]-[0032] and [0039]-[0042]); 
comparing the recorded location value (see [0032 "Then, the calibrator 112 calculates the amounts of displacement between the position at the teaching time and the reference position. The amounts of displacement that the calibrator 112 calculates include, for example, the amounts of displacement in the x, y, and z directions, and the amounts of displacement in the directions of rotation about the x axis, about the y axis, and about the z axis."]); and 
storing the determined positional (see [0032] and [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 20190255708 A1 and Fujita hereinafter), in view of Usui (US 20090096148 A1 and Usui hereinafter) and Oleynik (US 20160059412 A1 and Oleynik hereinafter).
Regarding Claim 1
Fujita teaches a system for mass production of a robotic kitchen module (see all Figs.; [0007]-[0010]), comprising:
a kitchen module frame (see Figs. 1 and 8 all, especially workbench 11; [0025]) for housing a robotic apparatus in an instrumented environment (see Figs. 1-2 and 8, robot 20; [0022]-[0024]), the robotic apparatus having one or more robotic arms (see Figs. 1-2 and 8; [0024]) and one or more effectors (see Figs. 1-2 and 8; [0024]), the one or more robotic arms including a share joint (see Figs. 1-2 and 8; [0007] and [0024]), the kitchen module having a set of robotic operable parameters for calibration verifications to an initial state for operation by the robotic apparatus (see Fig. 5, all; [0007]-[0010], [0028] and [0036]); and
one or more calibration actuators coupled to a respective one of the one or more robotic arms (see [0009], [0022] and [0024]); and
a detector (see Fig. 8, dimensional measuring unit 100 and marker m; [0032]-[0033]) for detecting one or more deviations of the positions and orientations in one or more reference points in the original instrumented environment and a target instrumented environment (see Fig. 7, steps S310-320; [0027] and [0033]) thereby generating a transformational matrix (see Fig. 4, step S110; Fig. 5, all; Fig. 6, step S230; Fig. 7; steps S340-S350; [0028] and [0031]-[0033]), applying the one or more deviations to one or more minimanipulations by adding or subtracting to the parameters in the one or more minimanipulations (see Fig. 4, steps S110-130; Fig. 5, "correction value"; [0028]-[0030]).
	Fujita is silent regarding each calibration actuator corresponding to an axis on x-y-z axes, each actuator in the one or more calibration three-degree actuators having at least three degrees of freedom, the one or more actuators comprising a first actuator for compensation of a first deviation on the x-axis, a second actuator for compensation of a second deviation on the y-axis, a third actuator for compensation of a third deviation on the z-axis, and a fourth actuator for compensation of a fourth deviation on rotational on x-rail
Usui teaches a system for mass production of a robotic kitchen module (see all Figs.; [0009]), comprising:
a kitchen module frame (see Fig. 1 and 3, support beam 20 and rail 30; [0118]-[0119]) for housing a robotic apparatus in an instrumented environment (see Figs. 1-3, workpiece grasper 10; [0117] and [0144]), the robotic apparatus having one or more robotic arms (See Figs. 1-3, workpiece grasper 10; [0117]) and one or more effectors (see Figs. 2-3, hands 16a-16b; [0121]), the kitchen module having a set of robotic operable parameters for calibration verifications to an initial state for operation by the robotic apparatus (see [0122]-[0124], [0151] and [0264]-[0266]); and
one or more calibration actuators coupled to a respective one of the one or more robotic arms (see Figs. 2-3, Y-axis adjusting section 12, Z-axis adjusting section 13, and θ-axis adjusting section 14; [0121]-[0124]), each calibration actuator corresponding to an axis on x-y-z axes (see Figs. 2-3, Y-axis adjusting section 12, Z-axis adjusting section 13, and θ-axis adjusting section 14; [0121]-[0124]), each actuator in the one or more calibration three-degree actuators having at least three degrees of freedom (see Figs. 2-3, Y-axis adjusting section 12, Z-axis adjusting section 13, and θ-axis adjusting section 14; [0121]-[0124]), the one or more actuators comprising a first actuator for compensation of a first deviation on the x-axis (see Figs. 1-3, the X-axis corresponds to the length of rail 30; [0120 "For example, a linear motor moves the workpiece grasper 10 while the workpiece grasper 10 hangs from the rail 30 when the rail 30 is configured as a linear motor drive rail or rail pair."], [0121 "The support section 11 is provided with an drive section (not shown) that movably hangs from the rail 30.] and [0157]. Additionally, see Figs. 2-3, Y-axis adjusting section 12, Z-axis adjusting section 13, and θ-axis adjusting section 14 and [0121]-[0124]. It would be obvious to a person having ordinary skill in the art to further include an X-axis adjusting section to adjust the hands 16 a and 16 b in the x-axis direction based on instructions from the controller.), a second actuator for compensation of a second deviation on the y-axis (see Figs. 2-3, Y-axis adjusting section 12; [0122] and [0157]), a third actuator for compensation of a third deviation on the z-axis (see Figs. 2-3, Z-axis adjusting section 13, [0123] and [0157], and a fourth actuator for compensation of a fourth deviation on rotational on x-rail (see Figs. 2-3,  θ-axis adjusting section 14; [0124]).
For the sake of the possible argument that "Fujita is silent regarding the system comprising a kitchen module frame" and for compact prosecution, Oleynik teaches a system comprising a kitchen module frame. 
That is, Oleynik teaches a system for mass production of a robotic kitchen module (see all Figs.; [0010]), comprising:
a kitchen module frame (see Figs. 43-44; [0010] and [0104]-[0105]) for housing a robotic apparatus in an instrumented environment (see [0010] and [0284]), the robotic apparatus having one or more robotic arms (see [0010] and [0284]) and one or more effectors (see [0010] and [0284]), the one or more robotic arms including a share joint (see [0022] and [0400]), the kitchen module having a set of robotic operable parameters for calibration verifications to an initial state for operation by the robotic apparatus (see [0017] and [0300]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the calibration actuators taught by Usui, with the system taught by Fujita. That is, it would have been obvious to take the system of Fujita, and further include calibration actuators comprising a first actuator for compensation of a first deviation on the x-axis, a second actuator for compensation of a second deviation on the y-axis, a third actuator for compensation of a third deviation on the z-axis, and a fourth actuator for compensation of a fourth deviation on rotational on x-rail, as taught by Usui.
Usui teaches suspending a robot from a support beam and rail in order to cover a large operating area. Calibration actuators are provided in the x-axis, y-axis, z-axis and a rotational axis to correct positions of the robot in four degrees of freedom. A person having ordinary skill in the art would have been motivated to combine the calibration actuators with the system of Fujita in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the system, further comprising one or more calibration actuators coupled to a respective one of the one or more robotic arms, each calibration actuator corresponding to an axis on x-y-z axes, each actuator in the one or more calibration three-degree actuators having at least three degrees of freedom, the one or more actuators comprising a first actuator for compensation of a first deviation on the x-axis, a second actuator for compensation of a second deviation on the y-axis, a third actuator for compensation of a third deviation on the z-axis, and a fourth actuator for compensation of a fourth deviation on rotational on x-rail. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Oleynik to the system of modified Fujita. That is, it would have been obvious to further modify the module frame of the system of modified Fujita to be housed in a kitchen environment, as taught by Oleynik. 
Oleynik teaches a system having a robotic apparatus housed in a kitchen module frame in order to replicate food dishes with substantially the same result as if a chef had prepared the food dish. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of modified Fujita in order to attain the same results. 
Application of the known technique taught by Oleynik to the system taught by modified Fujita would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, further comprising a kitchen module frame for housing the robotic apparatus. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita (as modified by Usui and Oleynik) as applied to claim 1 above, and further in view of Nagata et al. (US 20110270444 A1 and Nagata hereinafter).
Regarding Claim 2
Modified Fujita teaches the system of claim 1 (as discussed above in claim 1), 
Fujita is silent regarding wherein the detector comprises at least one probe.
Nagata teaches a system for mass production of a robotic module (see all Figs,; [0008]), comprising:
a robotic apparatus in an instrumented environment (see Fig. 1, robot 2; [0027]), the robotic apparatus having one or more robotic arms (see Fig. 1, robot 2; [0027]) and one or more effectors (see Fig. 1, end effector 3; [0027]-[0028]), the one or more robotic arms including a share joint (see Fig. 1, robot 2); and
a detector (see Figs. 1 and 3; position detecting probe 4; [0024], [0029] and [0031]) for detecting one or more deviations of the positions and orientations in one or more reference points in the original instrumented environment and a target instrumented environment (see [0029], [0031] and [0050]),
wherein the detector comprises at least one probe (see Figs. 1 and 3; position detecting probe 4; [0024], [0029] and [0031]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the dimensional measuring unit detector of modified Fujita with the probe detector of Nagata.
	Nagata teaches a position detecting probe attached to the end effector. When the probe contacts a work target, the position of the robot is calculated based off values read from encoders mounted in respective shafts of the robot. A person having ordinary skill in the art would have been motivated to use a probe detector with the system of modified Fujita in order to attain the same results.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. The predictable results include the system, wherein the detector comprises at least one probe. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita (as modified by Usui, Oleynik and Nagata) as applied to claim 2 above, and further in view of Hazan et al. (US 20200122327 A1 and Hazan hereinafter).
Regarding Claim 3
Modified Fujita teaches the system of claim 2 (as discussed above in claim 2), 
Fujita is silent regarding wherein the kitchen module frame having a physical representation and a virtual representation, the virtual representation of the kitchen module frame being fully synchronized with the physical representation of the kitchen module frame.
Hazan teaches a system for mass production of a robotic module (see all Figs.; [0008]), comprising:
a module frame (see Figs. 2 and 4, physical lab cell 200; [0008] and [0053]) for housing a robotic apparatus in an instrumented environment (see Figs. 2 and 4, physical cobot 201; [0008] and [0053]), the robotic apparatus having one or more robotic arms (see Figs. 2 and 4, physical cobot 201; [0008]),
wherein the module frame having a physical representation (see Fig. 4, physical cobot 201 and physical lab cell 200; [0008] and [0053]) and a virtual representation (see Fig. 4, virtual cobot 301 and super-imposed meta cell 330; [0008] and [0053]), the virtual representation of the module frame being fully synchronized with the physical representation of the module frame (see Fig. 4, all; [0008 "The virtual cobot and the physical cobot are connected together so that when the physical cobot moves, the virtual cobot follows the movement in the virtual environment, and once the virtual cobot detects a possible collision, both the physical cobot and the virtual cobot receive a collision notification."], [0047] and [0064]-[0065]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hazan to the system of modified Fujita. That is, it would have been obvious to further modify the kitchen module frame of the system of modified Fujita to include a physical representation and a virtual representation, the virtual representation of the kitchen module frame being fully synchronized with the physical representation of the kitchen module frame, as taught by Hazan. 
Hazan teaches synchronizing a virtual representation with a physical representation to facilitate programming a robot by enabling a user to manually position a physical robot and have a corresponding virtual robot move to respective positions in a virtual representation. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of modified Fujita in order to attain the same results. 
Application of the known technique taught by Hazan to the system taught by modified Fujita would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the kitchen module frame having a physical representation and a virtual representation, the virtual representation of the kitchen module frame being fully synchronized with the physical representation of the kitchen module frame. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (DE 10351669 A1 and Andreas hereinafter), in view of Treskunov et al. (US 20220262084 A1 and Treskunov hereinafter) and Jung-Sik et al. (KR 0160705 B1 and Jung-Sik hereinafter).
Regarding Claim 16
Andreas teaches a robotic calibration method, executed by a processor (see all Figs.; Abstract and [0004]; see the corresponding paragraph numbers in the attached reference DE_10351669_A1.), comprising:
receiving a virtual three-dimensional model of a first robotic environment (see "virtual image V"/"target image"/"expected image" in Figs. 1-2, [0004]-[0006], [0021]-[0022], [0029]-[0030] and [0037]);
sensing, by one or more sensors, a second robotic environment to produce a physical three-dimensional model in a second robotic environment (see "real image"/"actual image" inf Fig. 2, [0004]-[0008], [0023]-[0024], [0026], [0029]-[0030], [0034] and [0037]);
comparing the virtual three-dimensional model of the first robotic environment with the physical three-dimensional model in the second robotic environment to determine one or more deviations (see Abstract, [0004]-[0009] and [0026]-[0034]);
computing a mathematical transformation based on the one or more deviations between the virtual three-dimensional model of the first robotic environment with the physical three- dimensional model in the second robotic environment (see [0004], [0008], [0026]-[0027] and [0030]); and
when executing a minimanipulation by a robot having one or more robotic arms, applying the transformation matrix to the robotic environment by adjusting one or more locations and one or more orientations to the one or more robotic arms (see [0008], [0026]-[0027] and [0030]), thereby the relative locations of the physical three-dimensional model in the second robotic environment have been modified to be the same as the virtual three-dimensional model of the first robotic environment (see [0004] [0007], [0026]-[0027] and [0030]).
Although Andreas teaches the above calibration method for a robotic environment, Andreas does not explicitly teach doing so in a kitchen environment. That is, Andreas is silent regarding a robotic kitchen.
Andreas is additionally silent regarding using a multi-axis gantry.
Treskunov teaches a robotic calibration method, executed by a processor (see all Figs.; [0004]), comprising: 
receiving a virtual three-dimensional model of a first robotic kitchen (see "computer model" in Figs 3A-3C.; [0004], [0037]-[0040], [0048], [0059], [0068], and [0075]); 
sensing, by one or more sensors, a second robotic kitchen to produce a physical three-dimensional model in a second robotic kitchen (see "3D physical structure" in Fig. 4, all, Figs. 8A-8B, [0004], [0050]-[0051], [0065] and [0085]); and
comparing the virtual three-dimensional model of the first robotic kitchen with the physical three-dimensional model in the second robotic kitchen to determine one or more deviations (see [0042], [0053]-[0054] and [0085]).
Jung-Sik teaches a robotic calibration method (see all Figs.; Abstract, Page 3, all; see the corresponding paragraph numbers in the attached reference KR_0160705_B1), executed by a processor, comprising: executing a minimanipulation by a robot having one or more robotic arms, by applying a transformation matrix to the robotic environment using a multi-axis gantry by adjusting one or more locations and one or more orientations to the one or more robotic arms (see Figs. 1-2, all; Abstract, Page 3, all).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Treskunov to Andreas. That is, it would have been obvious to modify the process of Andreas to be executed in a robotic kitchen, as taught by Treskunov. 
Treskunov teaches monitoring changes in a variety of environments, including a robotic kitchen environment. When a deviation exceeding a threshold exists between a sensed physical kitchen model and a virtual kitchen model, the deviation is corrected. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of Andreas in order to attain the same results. 
Application of the known technique taught by Treskunov to the process taught by Andreas would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further being executed in a robotic kitchen. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
It further would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the multi-axis gantry taught by Jung-Sik, with the process taught by modified Andreas. That is, it would have been obvious to take process of modified Andreas, and further include a multi-axis gantry for adjusting the one or more locations and one or more orientations of the robotic arms, as taught by Jung-Sik.
Jung-Sik teaches using a multi-axis gantry when conveying objects across long distances. A person having ordinary skill in the art would have been motivated to include a multi-axis gantry with the process of Andreas to attain the same results. 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the method, furthering including a multi-axis gantry for adjusting one or more locations and one or more orientations to the one or more robotic arms. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 17
Modified Andreas teaches the method of claim 16  (as discussed above in claim 16),
Andreas is silent regarding  wherein the comparing step comprises comparing the virtual three-dimensional model of the first robotic kitchen with the physical three- dimensional model of the second robotic kitchen to determine one or more deviations between one or more virtual locations in one or more virtual markers of the first robotic kitchen and the one or more corresponding physical locations in one or more physical markers in the second robotic kitchen.
Treskunov teaches wherein the comparing step comprises comparing the virtual three-dimensional model of the first robotic kitchen with the physical three- dimensional model of the second robotic kitchen to determine one or more deviations between one or more virtual locations in one or more virtual markers of the first robotic kitchen and the one or more corresponding physical locations in one or more physical markers in the second robotic kitchen (see Figs. 5-7, all; [0004] and [0068]-[0085]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Treskunov to modified Andreas. That is, it would have been obvious to further modify the process of modified Andreas to compare the virtual three-dimensional model of the first robotic kitchen with the physical three-dimensional model of the second robotic kitchen to determine one or more deviations between one or more virtual locations in one or more virtual markers of the first robotic kitchen and the one or more corresponding physical locations in one or more physical markers in the second robotic kitchen, as taught by Treskunov. 
Treskunov teaches including physical and virtual markers in the physical and virtual robotic kitchen in order to align the coordinate system of the physical model with the virtual model, thus enabling detection of deviations between the models. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of modified Andreas in order to attain the same results. 
Application of the known technique taught by Treskunov to the process taught by modified Andreas would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the comparing step comprises comparing the virtual three-dimensional model of the first robotic kitchen with the physical three- dimensional model of the second robotic kitchen to determine one or more deviations between one or more virtual locations in one or more virtual markers of the first robotic kitchen and the one or more corresponding physical locations in one or more physical markers in the second robotic kitchen.
. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 19
Modified Andreas teaches the method of claim 16 (as discussed above in claim 16),
Andreas further teaches wherein the computing step of the mathematical transformation comprises computing a transformation matrix (see [0008], [0026] and [0030]); and wherein the transformation matrix comprises a unique transformation matrix that includes one or more linear shifts and one or more rotational shifts of a robotic arm along or around the x-axis, y-axis, or z-axis (see [0008], [0026] and [0030], especially [0026(1.) "moving the robot 2 by PD"] and [0030 "...a position of the robot is adjusted in step S 7 by changing the current position of the real camera 2.3 (FIG. 1 ) by PD..."]).
Jung-Sik additionally teaches wherein the transformation matrix comprises a unique transformation matrix that includes one or more linear shifts and one or more rotational shifts of a robotic arm along or around the x-axis, y-axis, or z-axis (see Figs. 1-2, all; Abstract, Page 3, all).
Regarding Claim 20
Modified Andreas teaches the method of claim 16 (as discussed above in claim 16),
Andreas further teaches wherein the transformation matrix is generated uniquely for each pair of the physical model and the virtual model (see [0008], [0026] and [0030]), wherein the robot interacts inside an operational environment for each reference point in the mathematical transformation (see [0026] and [0030], especially [0026(1.) "moving the robot 2 by PD"] and [0030 "...a position of the robot is adjusted in step S 7 by changing the current position of the real camera 2.3 (FIG. 1 ) by PD..."]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Andreas (as modified by Treskunov and Jung-Sik) as applied to claim 16 above, and further in view of Kim et al. (US 20110172818 A1 and Kim hereinafter).
Regarding Claim 18
Modified Andreas teaches the method of claim 16 (as discussed above in claim 16),
Andreas is silent regarding wherein the plurality of minimanipulations comprise a plurality of pre-planned joint state trajectories (JST) parameterized minimanipulations; and wherein each pre-planned joint state trajectories parameterized minimanipulation has been pre-tested and assigned a level of performance.
Kim teaches a robotic calibration method, executed by a processor (see all Figs.; [0002] and [0008]), comprising:
executing a minimanipulation by a robot having one or more robotic arms (see Fig. 24, all; [0002], [0008] and [0124]-[0132]),
wherein the plurality of minimanipulations comprise a plurality of pre-planned joint state trajectories (JST) parameterized minimanipulations (see Fig. 24, all; [0008] and [0124]-[0132]); and wherein each pre-planned joint state trajectories parameterized minimanipulation has been pre-tested and assigned a level of performance (see Figs. 9-18, all; [0008] and [0091]-[0109]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kim to modified Andreas. That is, it would have been obvious to modify the minimanipulations of the process of modified Andreas to further comprise a plurality of pre-planned joint state trajectories (JST) parameterized minimanipulations, wherein each pre-planned joint state trajectories parameterized minimanipulation has been pre-tested and assigned a level of performance, as taught by Kim. 
Kim teaches this known technique to result in a motion planned in such a way that physical constraints are satisfied, a motion planned in such a way that the robot moves around an obstacle and the robot is made to move along a generated trajectory in real time. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of modified Andreas in order to attain the same results. 
Application of the known technique taught by Kim to the process taught by modified Andreas would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the plurality of minimanipulations comprise a plurality of pre-planned joint state trajectories (JST) parameterized minimanipulations; and wherein each pre-planned joint state trajectories parameterized minimanipulation has been pre-tested and assigned a level of performance. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Regarding Claim 1:
Hatanaka (US 20180021955 A1 and Hatanaka hereinafter) and Spillane et al. (US 10814440 B1 and Spillane hereinafter).
	Hatanaka teaches a system for mass production of a robotic kitchen module, comprising: a kitchen module frame for housing a robotic apparatus in an instrumented environment, the robotic apparatus having one or more robotic arms and one or more effectors, the one or more robotic arms including a share joint, the kitchen module having a set of robotic operable parameters for calibration verifications to an initial state for operation by the robotic apparatus; and a detector for detecting one or more deviations of the positions and orientations in one or more reference points in the original instrumented environment and a target instrumented environment thereby generating a transformational matrix, applying the one or more deviations to one or more minimanipulations by adding or subtracting to the parameters in the one or more minimanipulations. See at least Figs. 1-3, [0004] and [0023]-[0027].
 Spillane a teaches system for mass production of a robotic kitchen module, comprising: a kitchen module frame for housing a robotic apparatus in an instrumented environment, the robotic apparatus having one or more robotic arms and one or more effectors, the one or more robotic arms including a share joint, the kitchen module having a set of robotic operable parameters for calibration verifications to an initial state for operation by the robotic apparatus; and one or more calibration actuators coupled to a respective one of the one or more robotic arms, each calibration actuator corresponding to an axis on x-y-z axes, each actuator in the one or more calibration three-degree actuators having at least three degrees of freedom, the one or more actuators comprising a first actuator for compensation of a first deviation on the x-axis, a second actuator for compensation of a second deviation on the y-axis, a third actuator for compensation of a third deviation on the z-axis, and a fourth actuator for compensation of a fourth deviation on rotational on x-rail. See at least Figs. 1-4; Col. 1, line 63 – Col. 2, line 20; Col. 2, lines 34-55.
It is noted that these references could be used to render obvious claim 1.
Regarding Claims 16-17:
Okura et al. (US 20200398435 A1 and Okura hereinafter) and Hamadou et al. (US 20180144503 A1 and Hamadou hereinafter).
Okura teaches at least a robotic calibration method, executed by a processor, comprising: receiving a virtual three-dimensional model of a first robotic environment; sensing, by one or more sensors, a second robotic environment to produce a physical three-dimensional model in a second robotic environment; comparing the virtual three-dimensional model of the first robotic environment with the physical three-dimensional model in the second robotic environment to determine one or more deviations; computing a mathematical transformation based on the one or more deviations the virtual three-dimensional model of the first robotic environment with the physical three- dimensional model in the second robotic environment; and when executing a minimanipulation by a robot having one or more robotic arms, applying the transformation matrix to the robotic environment by adjusting one or more locations and one or more orientations to the one or more robotic arms, thereby the relative locations of the physical three-dimensional model in the second robotic environment have been modified to be the same as the virtual three-dimensional model of the first robotic environment. See Figs. 1-2, 10, Abstract, [0005]-[0007]
	Hamadou teaches at least a comparing step comprising comparing a virtual three-dimensional model of the first robotic environment with a physical three- dimensional model of the second robotic environment to determine one or more deviations between one or more virtual locations in one or more virtual markers of the first robotic environment and the one or more corresponding physical locations in one or more physical markers in the second robotic environment. See Fig. 1, [0012], [0018]-[0024] and [0049]).
It is noted that these references could be used to render obvious claims 16-17.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664